UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1867


BUILDERS MUTUAL INSURANCE COMPANY,

                Plaintiff – Appellant,

          v.

ALI ERGUL; ARC CONSTRUCTION, LLC,

                Defendants – Appellees,

          and

ARC CONSTRUCTION, INC.,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:15-cv-00406-AJT-JFA)


Submitted:   April 29, 2016                   Decided:   May 11, 2016


Before WILKINSON, MOTZ, and FLOYD, Circuit Judges


Affirmed by unpublished per curiam opinion.


Danny M. Howell, Michael T. Marr, Sarah A. Bucovetsky, SANDS
ANDERSON PC, McLean, Virginia, for Appellant. Joseph F.
Cunningham, Aaron J. Cheatham, CUNNINGHAM & ASSOCIATES, PLC,
Arlington, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Builders      Mutual    Insurance        Company   appeals          the    district

court’s    order     dismissing     its       complaint    for       a    declaratory

judgment that it has no duty to defend the Appellees in an

underlying action related to construction work performed by the

Appellees under an insurance policy issued by Builders Mutual.

We review de novo a district court’s dismissal under Fed. R.

Civ. P. 12(b)(6), accepting factual allegations in the complaint

as true and drawing all reasonable inferences in favor of the

nonmoving party.       Kensington Volunteer Fire Dep’t v. Montgomery

Cty., 684 F.3d 462, 467 (4th Cir. 2012).                   Under Virginia law,

“the duty of an insurer to defend an insured . . . is broader

than its obligation to pay or indemnify its insured.”                           Fuisz v.

Selective Ins. Co. of Am., 61 F.3d 238, 242 (4th Cir. 1995)

(internal quotation marks omitted).                “Determination of whether

an insurer has a duty to defend requires examination of (1) the

policy    language   to     ascertain     the   terms     of   the       coverage      and

(2) the   underlying      complaint     to    determine    whether         any    claims

alleged therein are covered by the policy.”                Id.

     Courts must construe policy terms in favor of the insured.

Fuisz, 61 F.3d at 242.         Therefore, “exclusions from coverage are

enforceable   only    when    the   exclusions      unambiguously              bring   the

particular act or omission within its scope.”                  Fuisz, 61 F.3d at

242 (internal quotation marks omitted); see Copp v. Nationwide

                                          3
Mut. Ins. Co., 692 S.E.2d 220, 223 (Va. 2010) (“Language in a

policy purporting to exclude certain events from coverage will

be construed most strongly against the insurer.”).                  Therefore,

if a pleading sets forth any set of facts and circumstances

which, if proved, would fall within the risk covered by the

policy, the insurer has a duty to defend.          Fuisz, 61 F.3d at 242

(“If a complaint, however ambiguous, may be read as premising

liability    on   alternative    grounds,   and    either    ground     states

liability potentially or arguably covered by the policy, the

insured is entitled to a defense.”).

     We have reviewed the record and found no reversible error. *

Accordingly, we affirm the district court’s order.                 We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in     the   materials   before    this    court   and

argument would not aid in the decisional process.

                                                                      AFFIRMED




     * We    note that the district court, as it stated in open
court, in   determining that none of the challenged exclusions to
coverage    applied, did not rule on the application of the
hazardous    properties of lead exclusion or the total pollution
exclusion   of the policy.



                                       4